


Exhibit 10.6


EMPLOYMENT AGREEMENT
THIS AGREEMENT, made as of August 31, 2012, (the “Effective Date”) between
Caesars Interactive Entertainment, Inc., with offices at One Caesars Palace
Drive, Las Vegas, Nevada (the “Company”), and Mitch Garber (“Executive”).
The Company and Executive agree as follows:
1.Introductory Statement. The Company desires to secure the services of
Executive effective on the Effective Date. This Agreement supersedes any and all
previous employment agreement(s) (the “Prior Employment Agreement/s”).
The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, subject to the terms and conditions of this Agreement
(the “Employment”), for a period beginning on the Effective Date and ending on
the fourth anniversary thereof (the “Initial Term”); provided that, on the
fourth anniversary of the Effective Date and each anniversary of the Effective
Date thereafter, the Employment period shall be extended by one year unless, at
least six (6) months prior to such anniversary, the Company or Executive
delivers a written notice (a “Notice of Non-Renewal”) to the other party that
the Employment period shall not be so extended (the Initial Term as from time to
time extended or renewed being the “Employment Term”).
2.    Agreement of Employment. Effective as of the Effective Date, the Company
agrees to, and hereby does, employ Executive, and Executive agrees to, and
hereby does, accept continued employment by the Company, in a full-time capacity
as Chief Executive Officer of Caesars Interactive Entertainment, Inc. Executive
shall report to the Company’s Board of Directors (the “Board”), and shall be
subject to the control of the Board as well as any individual or individuals the
Board determines Executive shall report to, at the Board’s sole discretion.
3.    Executive’s Obligations. During the period of his or her service under
this Agreement, Executive shall devote substantially all of his or her time and
energy during business hours to the benefit of the Company's business. Executive
agrees to serve the Company diligently and to the best of his or her ability,
and to follow the policies and directions of the Company.
Executive represents and warrants that he or she is not subject to any
employment, severance, non-competition or other similar arrangement with any
other employer or former employer, and Executive agrees and covenants that the
execution of this Agreement by Executive does not violate, conflict with, result
in a breach or require any consent, waiver or approval of any contract,
arrangement or other agreement that Executive is a party to or by which
Executive is bound.
4.    Compensation.
4.1    Base Salary. As compensation for all services performed by Executive
under and during the Employment Term, the Company shall pay to Executive a base
salary at the rate of

 
 
 




--------------------------------------------------------------------------------



CDN $447,800.00 per year, in equal bi-weekly installments in accordance with its
customary payroll practices. Such base salary, as may be increased from time to
time at the Company’s sole discretion, is hereafter referred to as the “Base
Salary.” All payments will be subject to Executive’s chosen benefit deductions
and the deductions of payroll taxes and similar assessments as required by law.
4.2    Bonus. Executive will participate in the Company’s annual incentive bonus
program(s) applicable to Executive’s position, in accordance with the terms of
such program(s), and shall have the opportunity to earn an annual bonus
thereunder based on the achievement of performance objectives determined by the
Board.
If Executive dies or resigns pursuant to this Agreement or pursuant to any other
agreement between the Company and Executive providing for such resignation
during the period of this Agreement, service for any part of the month in which
any such event occurs shall be considered service for the entire month.
5.    Equity Award. Executive is eligible for the grant of options or other
equity awards pursuant to any Company plans in place. All grants of options or
other equity awards, if any, are subject to the review and approval of the Board
(the “Board”) or the Human Resources Committee of the Board, and Executive
acknowledges and agrees that Executive has no right to the grant of any options
or other equity awards. This provision is not intended to affect or limit in any
way any equity awards Executive has received prior to Executive’s execution of
this Agreement.
6.    Benefits. During the Employment Term, except as otherwise provided herein,
Executive shall be entitled to participate in any and all incentive compensation
and bonus arrangements maintained by the Company for its similarly-situated
employees and to receive benefits and perquisites at least as favorable to
Executive as those presently provided to Executive by the Company.
6.1    Health Insurance. Executive will receive the regular group health plan
coverage(s) provided to similarly situated employees, which coverage(s) may be
subject to generally applicable changes during the Employment Term, provided
that such changes are generally applicable to similarly situated employees.
Executive will be required to contribute to the cost of the basic plan in the
same manner as other similarly situated officers. Executive will receive
coverage under no less favorable a health plan than other similarly situated
employees.
6.2    Long Term Disability Benefits. Executive will be eligible to receive long
term disability coverage paid by the Company in accordance with the terms of the
Company’s policies.
6.3    Life Insurance. Executive will receive life insurance paid by the Company
in accordance with the terms of the Company’s policies as in effect from time to
time, which policies may be subject to changes during the Employment Term,
provided that such changes are generally applicable to similarly situated
employees.
6.4    Retirement Plan. Executive will also be eligible during the Employment
Term to participate in any retirement plan maintained by the Company and
generally applicable to

 
2

 




--------------------------------------------------------------------------------



similarly situated employees. In addition, Executive will also be eligible
during the Employment Term to participate in the Company’s deferred compensation
plan, as may be modified or changed from time to time, in the same manner as
other similarly situated employees or officers of the Company.
6.5    Financial Counseling. During the Employment Term, Executive will also
receive financial counseling in accordance with the terms of the Company’s
policies as in effect from time to time, which policies may be subject to
changes during the Employment Term, provided that such changes are generally
applicable to similarly situated employees.
6.6    Vacation. Executive will be entitled to paid vacation in accordance with
the terms of the Company’s policies.
6.7    Reimbursement of Expenses. The Company shall pay, or will reimburse
Executive for, reasonable business expenses incurred in the performance of
Executive’s duties hereunder in accordance with Company policy.
6.8    D&O Insurance. The Company shall provide Executive with Director’s and
Officer’s indemnification insurance coverage, in amount and scope that is
customary for a company of the Company’s size and nature, in accordance with the
terms of the Company’s policies as in effect from time to time, which policies
may be subject to changes during the Employment Term, provided that such changes
are generally applicable to similarly situated officers.
7.    Termination of Employment. The following provisions shall govern
Executive’s rights to separation benefits (if any) upon a termination of the
Employment.
7.1    Termination Without Cause; Resignation for Good Reason.
(a)    The Company reserves the right to terminate the Executive’s Employment
without Cause at any time.
(b)    Executive reserves the right to terminate his Employment for Good Reason
(as defined in Section 9.2 herein) by giving the Company thirty (30) days
written notice which states the basis for such Good Reason. As such, the
Company, in its sole discretion, shall have the right to renounce and waive the
benefit of part and or of the totality of any such notice and the Executive will
not be entitled to any indemnity or damages of any nature whatsoever.
(c)    Upon (i) the Company’s termination of the Employment without Cause, or
(ii) Executive’s resignation from Employment for Good Reason as described in
Section 7.1(b) above:
(i)    The Company shall pay Executive, within 30 days following his termination
of Employment, Executive’s accrued but unused vacation, unreimbursed business
expenses and Base Salary through the date of termination (to the extent not
theretofore paid) (the “Payments Owed”);

 
3

 




--------------------------------------------------------------------------------



(ii)    Subject to Executive executing and not revoking a release in the form
provided by the Company, the Company will pay Executive: in approximately equal
installments during the twelve (12) month period following the date of
termination of Employment (the “Separation Period”), a cash separation payment
in an amount equal to 1.0 multiplied by his or her monthly Base Salary as in
effect on the date of termination (the “Separation Payment”). If applicable,
Executive will be entitled to receive the benefits set forth on Exhibit A hereto
during the Separation Period. The installments of the Separation Payment will be
paid to Executive in accordance with the Company’s customary payroll practices,
and will commence on the first payroll date following the termination of the
Employment; and
(iii)    Executive’s options or other equity awards will be treated in
accordance with the terms of the applicable plans.
(d)    If Executive violates any provision contained in Sections 10 or 11 of
this Agreement, the Separation Payment shall cease, and all benefits will cease
unless continuation of such benefit(s) is required by law.
(e)    Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by law, neither the Company nor Executive shall have any additional
obligations under this Agreement.
7.2    Termination for Cause; Resignation Without Good Reason.
(a)    The Company will have the right to terminate the Employment at any time
for Cause (as defined in Section 9.1 herein). A resignation by Executive without
Good Reason shall not be a breach of this Agreement.
(b)    If Executive’s Employment is terminated for Cause, or if the Executive
resigns from Employment without Good Reason, then: (i) Executive’s Employment
shall be deemed terminated on the date of such termination or resignation; (ii)
Executive shall be entitled to receive all Payments Owed from the Company within
thirty (30) days following such termination; and (iii) the Executive’s rights
with respect to his or her options and equity awards will be as set forth in the
applicable plans.
(c)    As further set forth in Section 10.1 below, in the event of Executive’s
Employment being terminated for cause, or Executive’s resignation without good
reason, Executive may not engage in competitive activity for a period of six (6)
months after the date of Executive’s separation of Employment.
(d)    Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of other applicable benefits, if any, on the terms and to the
extent required by law, neither the Company nor Executive shall have any
additional obligations under this Agreement.

 
4

 




--------------------------------------------------------------------------------



7.3    Notice of Non-Renewal.
(a)    If Executive’s Employment terminates as a result of the Company’s
delivery to Executive of a Notice of Non-Renewal, as set forth in Section 1 of
this Agreement, then, commencing on the date Executive’s employment terminates
subsequent to the termination of the Initial Term or the Employment Term,
Executive will be entitled to the Payments Owed and the Separation Payment set
forth in Section 7.1 of this Agreement and, if applicable, Executive will be
entitled to receive the benefits set forth on Exhibit A hereto during the
Separation Period.
(b)    Executive's options or other equity awards will be treated in accordance
with the terms of the applicable plans.
(c)    If Executive violates any provision contained in Sections 10 or 11 of
this Agreement, the Separation Payment shall cease, and all benefits will cease
unless continuation of such benefit(s) is required by law.
(d)    Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of other applicable benefits, if any, on the terms and to the
extent required by law, neither the Company nor Executive shall have any
additional obligations under this Agreement
7.4    Death.
(a)    In the event that the Employment is terminated due to his or her death,
(i) Executive’s right to receive his or her Base Salary and benefits under this
Agreement (other than the Payments Owed) will terminate, and his or her estate
and beneficiary(ies) will receive the benefits they are entitled to receive
under the terms of the Company’s benefit plans and programs by reason of a
participant’s death during active Employment, (ii) Executive’s estate shall be
entitled to receive all Payments Owed from the Company within thirty (30) days
following such termination and (iii) Executive’s options and equity awards will
be treated in accordance with the terms of the applicable plans. For the
avoidance of doubt, Executive’s estate shall be an express third party
beneficiary of this provision, with the right to enforce the provision for and
on behalf of Executive’s beneficiary(ies).
(b)    If Executive dies at a time when the Company owes Executive any
Separation Payment(s) pursuant to Section 7.1(b), the Company shall pay such
remaining Separation Payment(s) in a lump sum to Executive’s estate.
(c)    Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of other applicable benefits, if any, on the terms and to the
extent required by law, neither the Company nor Executive shall have any
additional obligations under this Agreement.

 
5

 




--------------------------------------------------------------------------------



8.    Voluntary Termination Notice Period. The Executive may terminate his or
her Employment at any time for any or no reason during the Initial Term or the
Employment Term upon thirty (30) days’ prior written notice to the Company.
9.    Definitions of Cause and Good Reason.
9.1    (a) For purposes of this Agreement, “Cause” shall mean, without
limitation:
(i)    The failure of Executive to substantially perform Executive’s duties with
the Company (as described in Section 2 and Section 3), or to comply with the
policies and procedures of the Company (as determined in the sole discretion of
the Company), or to follow a lawful, reasonable directive from Executive’s
direct or indirect supervisors or such other executive officer to whom Executive
reports;
(ii)    Any willful act of fraud, embezzlement, theft, or dishonesty by
Executive, in each case, in connection with Executive’s duties hereunder or in
the course of the Employment hereunder, or any violation of any provision of
Company’s Employee Handbook or other Company policies or procedures;
(iii)    Executive being found unsuitable for or having a gaming license denied
or revoked by the gaming regulatory authorities in any jurisdiction in which the
Company or Caesars Entertainment Corporation, or any of their respective
subsidiaries or affiliates conducts gaming operations;
(iv)    (A) Executive’s willful and material violation of, or non-compliance
with, any securities laws or stock exchange listing rules, including, without
limitation, the Sarbanes-Oxley Act of 2002, provided that such violation or
noncompliance resulted in material economic harm to the Company, or (B) a final
judicial order or determination prohibiting Executive from service as an officer
pursuant to the Securities and Exchange Act of 1934 or the rules of the New York
Stock Exchange or NASDAQ; or
(v)    A breach by Executive of Section 10 or Section 11 of this Agreement.
9.2    For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s express written consent, the occurrence of any of the following
circumstances, without limitation, unless such circumstances are fully corrected
prior to the date of termination specified in the written notice given by
Executive notifying the Company of his or her intention to terminate the
Employment for Good Reason:
(d)    A reduction by the Company in Executive’s annual Base Salary, as the same
may be increased from time to time pursuant to Section 4.1 hereof, other than a
reduction in base salary that applies to a similarly situated class of employees
of the Company or its affiliates;
(e)    (i) The failure by the Company to pay or provide to Executive any
material portion of his then current Base Salary or then current benefits
hereunder (except pursuant to a compensation deferral elected by Executive),
other than any such failure that results from a

 
6

 




--------------------------------------------------------------------------------



modification to any compensation arrangement or benefit plan that is generally
applicable to similarly situated officers;
(f)    The Company’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 15 hereof; or
(g)    If Executive is reassigned to a position in which he no longer reports
directly to the Board.
10.    Non-Competition.
10.1    During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period following the termination of the
Employment equal to the Non-Compete Period (as defined below), he will not,
directly or indirectly, engage in any activity, including development activity,
whether as an employer, employee, consultant, director, investor, contractor, or
otherwise, directly or indirectly, which is in competition with the online
gaming, social/mobile casino style games; poker tournaments, or any other
business activities in which Employee was engaged during the Employment Term and
which are conducted by the Company or any of its parents, subsidiaries or
affiliates in any location that the Company or an affiliate of the Company
conducts significant business operations (the “Business”) (a) with respect to
periods prior to the termination of the Employment, at any time during the
Employment Term and (b) with respect to periods following the termination of the
Employment, as set forth below. Notwithstanding anything herein to the contrary,
this Section 10.1 shall not prevent Executive from acquiring securities
representing not more than 1% of the outstanding voting securities of any entity
the securities of which are traded on a national securities exchange or in the
over the counter market of a company operating in the Business. Executive
acknowledges that the restrictions described above are reasonable as to both
time and geographic scope, as the Company competes for customers with all gaming
establishments in these areas. For purposes of this Agreement, “Non-Compete
Period” shall mean the following: (w) if the Executive has voluntarily
terminated the Employment without Good Reason, the twelve (12) month period
immediately following the separation of Executive’s employment; (x) if the
Company delivers to Executive a Notice of Non-Renewal in accordance with Section
1, the twelve (12) month period immediately following the expiration of the
Initial Term or the Employment Term, whichever may be applicable; (y) if the
Company has terminated the Employment for Cause, six (6) months immediately
following the separation of Executive’s employment, or (z) if Executive’s
employment is terminated without Cause, or the Executive resigns with Good
Reason, during the Separation Period set forth in Section 7.1(c)(ii).
10.2    If Executive breaches any of the covenants in Section 10.1, then the
Company may terminate any of his or her rights under this Agreement, whereupon
all of the Company’s obligations under this Agreement shall terminate without
further obligation to him or her except for obligations that have been paid
(except as otherwise provided in Section 10.6), accrued or are vested as of or
prior to such termination date. In addition, the Company shall be entitled to
seek to enforce any such covenants, including obtaining monetary damages,
specific performance and injunctive relief. Executive’s options or equity awards
will be treated in accordance with the terms of the applicable plans.

 
7

 




--------------------------------------------------------------------------------



10.3    During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of eighteen (18) months following
the termination of the Employment, Executive will not, directly or indirectly
hire, induce, persuade or attempt to induce or persuade, any Salary Grade 10 (or
equivalent) or higher employee of the Company or its subsidiaries or affiliates,
to leave or abandon employment with the Company, its subsidiaries or affiliates,
for any reason whatsoever (other than Executive’s personal secretary and/or
assistants).
10.4    During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of eighteen (18) months following
the termination of the Employment, Executive will not communicate with
employees, customers, or suppliers of the Company, or its subsidiaries or
affiliates of the Company or any principals or employee thereof, or any person
or organization in any manner whatsoever that is detrimental to the business
interests of the Company, its subsidiaries or affiliates. Executive further
agrees not to make statements to the press or general public with respect to the
Company or its subsidiaries or affiliates that are detrimental to the Company,
its subsidiaries, affiliates or employees without the express written prior
authorization of the Company. Notwithstanding the foregoing, Executive shall not
be prohibited at the expiration of the non-competition period from pursuing his
or her own business interests that may conflict with the interests of the
Company.
10.5    Each of Executive and the Company intends and agrees that if, in any
action before any court, agency or arbitration tribunal legally empowered to
enforce the covenants in this Section 10, any term, restriction, covenant or
promise contained herein is found to be unreasonable and, accordingly,
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such court, agency or
arbitration tribunal.
10.6    Should any court, agency or arbitral tribunal legally empowered to
enforce the covenants contained in this Section 10 find that Executive has
breached the terms, restrictions, covenants or promises herein in any material
respect (except to the extent it has been modified to make it enforceable): (a)
the Company will not be obligated to continue to pay Executive the salary or
benefits provided for under the separation provisions contained in the Agreement
(including all required benefits under benefit plans), and (b) Executive will
reimburse the Company any separation benefits received after the date of
termination as well as any reasonable costs and attorney fees necessary to
secure such repayments. For the avoidance of doubt, the Company shall be
entitled to money damages and/or injunctive relief due to Executive’s breach of
the terms, restrictions, covenants or promises contained in this Section 10
without regard to whether or not such breach is material, it being understood
that the limiting effect of the phrase “in any material respect” in the
immediately preceding sentence shall operate solely with respect to the remedies
available pursuant to this Section 10.6.
10.7    This Section and all of its provisions will survive the termination of
the Employment for any reason.
11.    Confidentiality.
11.1    Executive’s position with the Company will or has resulted in his or her
exposure and access to confidential and proprietary information which he or she
did not have access

 
8

 




--------------------------------------------------------------------------------



to prior to holding the position, which information is of great value to the
Company and the disclosure of which by him or her, directly or indirectly, would
be irreparably injurious and detrimental to the Company. During the Employment
and without limitation thereafter, Executive agrees to use his or her best
efforts and to observe the utmost diligence to guard and protect all
confidential or proprietary information relating to the Company from disclosure
to third parties. Executive shall not at any time during and after the
termination of the Employment for any reason, make available, either directly or
indirectly, to any competitor or potential competitor of the Company or any of
its subsidiaries, or their affiliates, or divulge, disclose, communicate to any
firm, corporation or other business entity in any manner whatsoever, any
confidential or proprietary information covered or contemplated by this
Agreement, unless expressly authorized to do so by the Company in writing.
Notwithstanding the above, Executive may provide such Confidential Information
if ordered by a federal or state court, arbitrator or any governmental
authority, pursuant to subpoena, or as necessary to secure legal and financial
counsel from third party professionals or to enforce his or her rights under
this Agreement. In such cases, Executive will use his or her reasonable best
efforts to notify the Company, at least five (5) business days prior to
providing such information, including the nature of the information required to
be provided.
11.2    For the purpose of this Agreement, “Confidential Information” shall mean
all information of the Company, its subsidiaries and affiliates relating to, or
useful in connection with, the business of the Company, its subsidiaries and
affiliates, whether or not a “trade secret” within the meaning of applicable
law, which is not generally known to the general public and which has been or is
from time to time disclosed to, or developed by, Executive as a result of the
Employment. Confidential Information includes, but is not limited to, the
Company’s product development and marketing programs, data, future plans,
formula, food and beverage procedures, recipes, finances, financial management
systems, player identification systems (Total Rewards), pricing systems, client
and customer lists, organizational charts, salary and benefit programs, training
programs, computer software, business records, files, drawings, prints,
prototyping models, letters, notes, notebooks, reports, and copies thereof,
whether prepared by him, her or others, and any other information or documents
which Executive is told or reasonably ought to know that the Company regards as
confidential.
11.3    Executive agrees that upon termination of the Employment for any reason
whatsoever, he or she shall promptly deliver to the Company all Confidential
Information, including but not limited to documents, reports, correspondences,
computer printouts, work papers, files, computer lists, telephone and address
books, rolodex cards, computer tapes, disks, and any and all records in his or
her possession (and all copies thereof) containing any such Confidential
Information, and all items created in whole or in part by Executive within the
scope of the Employment even if the items do not contain Confidential
Information.
11.4    This Section and all of its provisions will survive termination of the
Employment for any reason.
12.    Injunctive Relief. Executive acknowledges and agrees that the terms
provided in Sections 10 and 11 are the minimum necessary to protect the Company,
its affiliates and subsidiaries, and their successors and assigns, in the use
and enjoyment of the Confidential Information and the

 
9

 




--------------------------------------------------------------------------------



good will of the business of the Company. Executive further agrees that damages
cannot fully and adequately compensate the Company in the event of a breach or
violation of the restrictive covenants set forth herein and that without
limiting the right of the Company to pursue all other legal and equitable
remedies available to it, the Company shall be entitled to seek injunctive
relief, including but not limited to a temporary restraining order, preliminary
injunction and permanent injunction, to prevent any such violations or any
continuation of such violations for the protection of the Company. The granting
of injunctive relief will not act as a waiver by the Company of its right to
pursue any and all additional remedies.
13.    Post-Employment Cooperation. Executive agrees that upon termination of
the Employment for any reason, Executive will cooperate in assuring an orderly
transition of all matters being handled by him or her. Upon the Company
providing reasonable notice to him or her, he or she will also appear as a
witness at the Company’s request and/or assist the Company in any litigation,
bankruptcy or similar matter in which the Company or any affiliate thereof is a
party or otherwise involved. The Company will defray any reasonable
out-of-pocket expenses incurred by Executive in connection with any such
appearance.
14.    Release. Upon the termination of the Employment by Company without cause
or by Executive for good reason, as set forth in Section 7.1 of this Agreement,
and in consideration of and as a condition to the actual receipt of all
compensation and benefits described in this Agreement (including without
limitation the Separation Payment pursuant to this Agreement), except for claims
arising from the covenants, agreements, and undertakings of the Company as set
forth herein and except as prohibited by statutory language, Executive and the
Company will enter into an agreement which forever and unconditionally waives
and releases Caesars Entertainment Corporation, the Company, their respective
subsidiaries and affiliates, and their respective officers, directors, agents,
benefit plan trustees, and employees from any and all claims, whether known or
unknown, and regardless of type, cause or nature, including but not limited to
claims arising under all salary, vacation, insurance, bonus, stock, and all
other benefit plans, and all state and federal anti-discrimination, civil rights
and human rights laws, ordinances and statutes, concerning Executive’s
employment with Caesars Entertainment Corporation, the Company, their respective
subsidiaries and affiliates, the cessation of that employment and Executive’s
service as a shareholder, employee, officer and director of the Company and its
subsidiaries.
15.    Assumption of Agreement on Merger, Consolidation or Sale of Assets. In
the event the Company agrees to (a) enter into any merger or consolidation with
another company in which the Company is not the surviving company or (b) sell or
dispose of all or substantially all of its assets, and the company which is to
survive fails to make a written agreement with Executive to either: (1) assume
the Company’s financial obligations to Executive under this Agreement or (2)
make such other provision for Executive as is reasonably satisfactory to
Executive, then Executive shall have the right to resign for Good Reason as
defined under this Agreement.
16.    Assurances on Liquidation. The Company agrees that until the termination
of the Employment as above provided, it will not voluntarily liquidate or
dissolve without first making a full settlement or, at the discretion of
Executive, a written agreement with Executive satisfactory

 
10

 




--------------------------------------------------------------------------------



to and approved by him or her in writing, in fulfillment of or in lieu of its
obligations to him or her under this Agreement.
17.    Amendments; Entire Agreement. This Agreement may not be amended or
modified orally, and no provision hereof may be waived, except in a writing
signed by the parties hereto. This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements and understandings, written and oral, between the parties with
respect to the subject matter of this Agreement, including without limitation
any prior Employment Agreement.
18.    Assignment.
18.1    Except as otherwise provided in Section 18.2, this Agreement cannot be
assigned by either party hereto, except with the written consent of the other.
Any assignment of this Agreement by either party shall not relieve such party of
its or his or her obligations hereunder.
18.2    The Company may elect to perform any or all of its obligations under
this Agreement through a subsidiary or affiliate, and if the Company so elects,
Executive will be an employee of such subsidiary or affiliate. Notwithstanding
any such election, the Company’s obligations to Executive under this Agreement
will continue in full force and effect as obligations of the Company, and the
Company shall retain primary liability for their performance.
19.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Company.
20.    Governing Law and Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the province of Quebec and the laws of
Canada applicable therein. The parties agree that the Courts of the province of
Quebec shall have exclusive jurisdiction with respect to all matters and
disputes relating to the present Agreement, and the parties hereto irrevocably
submit to such jurisdiction.
21.    Notices. Any notice to be given hereunder by either party to the other
may be effected by personal delivery, in writing, or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses set forth in Section 22 below, but
each party may change his, her or its address by written notice in accordance
with this Section 21. Notices shall be deemed communicated as of the actual
receipt or refusal of receipt.
22.    Language. The parties hereto acknowledge that they have requested and are
satisfied that this Agreement and all related documents be drawn up in the
English language. Les parties aux présentes reconnaissent avoir requis que la
présente entente et les documents qui y sont relatifs soient rédigés en anglais.
Executive:      Mitch Garber
30 Sunnyside Westmount
Quebec H3Y1C2

 
11

 




--------------------------------------------------------------------------------



Company:
Caesars Interactive Entertainment, Inc.
One Caesars Palace Drive
Las Vegas, NV 89109
Attn: General Counsel

23.    Legal Advice. The Executive hereby agrees and recognizes that he/she has
had sufficient opportunity to seek independent legal counsel before having
signed the present Agreement.
24.    Construction. This Agreement is to be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.
25.    Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.
26.    Withholding Taxes. Any payments or benefits to be made or provided to
Executive pursuant to this Agreement shall be subject to any withholding tax
(including social security contributions and federal income taxes) as shall be
required by federal and provincial withholding tax laws.
27.    Counterparts. This Agreement may be executed by the parties in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same agreement.
[Signature Page Follows]

 
12

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has hereunto set his or her hand and the Company
has caused this Agreement to be executed in its name and on its behalf and its
corporate seal to be hereunto affixed and attested by its corporate officers
thereunto duly authorized.


/s/ Mitch Garber    
Executive
Caesars Interactive Entertainment, Inc.

By: /s/Gary W. Loveman    
Name: Gary W. Loveman    
Its: ___Chairman of the Board_______________



 
 
 




--------------------------------------------------------------------------------










ACKNOWLEDGEMENT




The undersigned Executive hereby acknowledges that he/she understands and agrees
to the terms set out in this Employment Agreement.
__/s/ Mitch Garber_________________
Signature
____Mitch Garber_________________
Printed Name
Date: ___October 18/12____________







 
 
 




--------------------------------------------------------------------------------



Exhibit A






•
Medical Insurance (including health, dental and vision)

•
Life/Accident Insurance

•
Accrued benefits under retirement plan

•
D&O Insurance

•
Financial Counseling (in accordance with Company policy, maximum benefit is
funds allocated as of Separation Date – no new funds)


 
15

 


